IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 6, 2008

                                     No. 07-41034                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


BLAKE DRILLING & WORKOVER COMPANY INC

                                                  Plaintiff - Appellant
v.

SABINE VESSELS INC

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:06-CV-509


Before REAVLEY, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Blake Drilling & Workover Company, Inc. sued Sabine Vessels, Inc. after
the BLAKE 101 (a liftboat) was struck by the M/V SABINE SERVICES (a tug
boat). Sabine conceded that its ship was at fault for the accident; he argued,
however, that the accident did not cause the extensive damage to the BLAKE
101 that Blake claimed. After a bench trial, the district court agreed with
Sabine and granted a verdict in its favor. For the reasons that follow, we affirm.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-41034

      Blake’s lone argument on appeal is that the district court should have
applied the Pennsylvania presumption to the facts of this case.              That
presumption is from The Pennsylvania, 86 U.S. 125, 136 (1873), where the
Supreme Court held that when “a ship at the time of a collision is in actual
violation of a statutory rule intended to prevent collisions, it is no more than a
reasonable presumption that the [violation of the statutory rule], if not the sole
cause, was at least a contributory cause of the disaster. In such a case the
burden rests upon the ship of showing not merely that her fault might not have
been one of the causes, or that it probably was not, but that it could not have
been.” In other words, “when a ship involved in a collision is in violation of a
statutory rule designed to prevent collisions, the burden shifts to that ship to
disprove that the violation was a contributing cause of the collision.” Self v.
Great Lakes Dredge & Dock Co., 832 F.2d 1540, 1554 (11th Cir. 1987) (citing The
Pennsylvania, 86 U.S. at 136).
      As the district court correctly held, this presumption had no place in this
litigation. First, to trigger the presumption, Blake had to establish that the M/V
SABINE SERVICES was in violation of a statutory rule designed to prevent
collisions. The district court found that no such evidence existed. That finding
is not clearly erroneous. See In re Mid-South Towing Co., 418 F.3d 526, 531 (5th
Cir. 2005) (stating that the district court’s factual findings in a bench trial are
reviewed for clear error). More importantly, Sabine has always conceded that
it was at fault for the accident, negating the purpose for invoking the
Pennsylvania presumption in the first place. The only question in this litigation
was whether the accident resulted solely in a gash in the BLAKE 101’s hull (as
Sabine claims, which Sabine had already fixed) or whether the accident also
resulted in a fracture to one of the ship’s legs (as Blake claims). Thus, there was
no need for the district court to rely on the Pennsylvania presumption to
establish that the M/V SABINE SERVICES was at fault in this accident. Sabine

                                        2
                                  No. 07-41034

was at fault for the accident. There was only an issue of how much of the
damage could be contributed to the accident, and the Pennsylvania presumption
has nothing to do with that issue.
      Accordingly, the district court did not err when it required Blake (as the
plaintiff) to prove, by a preponderance of the evidence, that the accident caused
by Sabine resulted in a fracture to its ship’s leg.
      AFFIRMED.




                                         3